Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 4, 2019

                                          No. 04-18-00975-CV

                                  IN RE Abelardo G. GONZALES

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On January 7, 2019, relator filed a petition for writ of mandamus complaining the trial
court had not set for hearing or ruled on a motion he filed with the court in mid-November 2018.
On January 16, 2019, this court denied relator’s petition because the motion had been pending
before the trial court for only about two months. On January 31, 2019, relator filed a motion for
rehearing, again complaining of the trial court’s refusal to set his motion for a hearing or rule on
the motion. On March 4, 2019, this court issued an order requesting a response from the
respondent by March 19, 2019.

       On April 1, 2019, the respondent filed a letter with this court requesting a sixty-day
extension of time “to complete the court’s findings . . . .” We GRANT the request and
respondent’s response is due no later than May 20, 2019.

       Relator’s Motion to Compel a Ruling on his motion for rehearing based on the
respondent’s not complying with our March 4, 2019 order is DENIED.

           It is so ORDERED on April 4, 2019.
                                                                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court

1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Missy Medary presiding.